DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on May 27, 2020 in which claims 1-14 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 27, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



The term “electronic generation device" used in claim 1 and 14 is vague and
unclear and leaves the reader in doubt as to the meaning of the technical
feature to which it refers, thereby rendering the definition of the subject-matter
of said claim unclear. itis unclear what characterizes the "electronic generation device"? Is there anything that is not possible on a general purpose computer. Since there was no indication in the description that there is anything special about it a general purpose computer is considered.

The expression "generating the configuration file according to the hierarchy of the input
the input objects” used in claim 1 is vague and unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers, thereby rendering the definition of the subject-matter of said claim unclear. itis unclear what "generating ... according to the hierarchy" actually means? It is unclear where the values for the objects or for the features of the objects come from? It is already unclear if there are values for the objects or for the features of the objects?

As per claims 2-12, these claims are at least rejected for their dependencies, directly or indirectly, on the rejected claim 1. Therefore, they are rejected as set forth in paragraphs above.

The rejection raised above against independent claim 1 apply, mutatis mutandis, for the wording "a generation module configured for generating the configuration file according to the hierarchy of the input objects" of independent claims 13-14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over (DEHAAN MICHAEL PAUL US 2010/0058330 A1.

Regarding claim 1, (DEHAAN MICHAEL PAUL US 2010/058330 A1 disclose “Method for generating at least one configuration file for an in order to configure the automation-tool, the method being implemented by an electronic generation device and comprising the following steps: receiving an automation tool type (par. 55: "the import module 202 can be configured to determine a type for the software distribution 204"), selecting, according to the automation tool type, a predetermined configuration
file model from a group of predetermined configuration file models, each predetermined configuration file model being associated to a respective automation tool, each predetermined configuration file model comprising a plurality of input objects (par 56: "In embodiments, once determined, the import module can be configured to locate a configuration template that matches the type of the software distribution."), determining (120) a hierarchy of the input objects from the predetermined configuration file model, the hierarchy defining, for each input object except for a root object, another input object as a parent for said input object (par 57: “the import module 202 can be configured to generate a profile 210 for the imported software distribution 204. The profile 210 can be configured to associate the software distribution 204 with the located configuration template 208"), generating (130) the configuration file (12) according to the hierarch of the
input objects (par 58: “the cobbler server 102 can retrieve the configuration
template 208 associated with the profile 210 in order to generate a configuration
file"). DEHAAN MICHAEL PAUL did not specifically detail the aspects of “generating a configuration file for a software distribution not for an automation tool” and “generating a profile for the software distribution not a hierarchy of objects” as recited in the instant claim 1. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the object for which the configuration is generated has no influence on the generation method. Thus, using a method
far generating a configuration without regarding the type of object for which it is
generated would have resulted with the same generation method. Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that every flat configuration file represents actually an implicit hierarchy of objects. Therefore, since no special features defining said hierarchy are disclosed, the
profile of DEHAAN MICHAEL PAUL represents implicitly a hierarchy of objects. A hierarchy of objects is merely a linked list and represents one of several straightforward possibilities which the skilled person would select, depending on the circumstances, without exercising inventive skill, in order to solve the problem of organizing information.

The additional feature of claim 2 namely, "wherein the method further comprises
4 Step (165) of acquiring a value for each input object, and wherein, during the
generating step (130), the configuration file further comprises the acquired value
for each input object.” just states the obvious that a value is needed for an
abject in a configuration file. Said features is implicit for every configuration file.

The additional feature of claim 3 namely, "wherein the hierarchy corresponds to
an order of the input objects in the configuration file" just states the obvious that
a hierarchy defines an order. Said features is implicit for every hierarchy.

The additional feature of claim 4 namely, “wherein the hierarchy is in the form of
an object tree with the root object forming the top of the object tree" represents
one of several straightforward possibilities which the skilled person would
select, depending on the circumstances, without exercising inventive skill, in
order to solve the problem of how to create a hierarchy.

The additional feature of claim 5 namely, "wherein a format of the configuration
file (12) is chosen from the group consisting of: JSON, YAML and XML"
discloses just some well-known configuration file formats which de skilled
person would employ depending on the circumstances, without exercising
inventive skill.

The additional feature of claim 6 namely, "wherein the generated configuration
file (12) further depends on specific rules, such as syntax and/or layout rules,
associated to the configuration file format’ just states the obvious that a
configuration file follows some format specific rules, without actually specifying
which rules the application format follows.

The additional feature of claim 7 just discloses a list of uses for the automation
toal. However, said list has no influence on the inventiveness of the
configuration generation method.

The additional feature of claim 8 just discloses a list of automation tool types.
However, said list has no influence on the inventiveness of the configuration
generation method.

The additional feature of claim 9 discloses the use of a GUI which is obvious to
the skilled person in the art.

The additional feature of claim 10 discloses the use of a memory file which is
also obvious to the skilled person in the art of computer programming.
Adding objects to the hierarchy (claim 11) or having typed objects in a
configuration file (claim 12) are obvious which the skilled person knows when
and how to use. Therefore claims 11 and 12 do not involve an inventive step.

Regarding claim 13, (DEHAAN MICHAEL PAUL US 2010/058330 A1 disclose Non-transitory computer-readable medium including a computer program comprising software instructions which, when executed by a computer, implement a method according to claim 1, the method being implemented by an electronic generation device and comprising the following steps: receiving an automation tool type (par. 55: "the import module 202 can be configured to determine a type for the software distribution 204"), selecting, according to the automation tool type, a predetermined configuration file model from a group of predetermined configuration file models, each predetermined configuration file model being associated to a respective automation tool, each predetermined configuration file model comprising a plurality of input objects (par 56: "In embodiments, once determined, the import module can be configured to locate a configuration template that matches the type of the software distribution."), determining (120) a hierarchy of the input objects from the predetermined configuration file model, the hierarchy defining, for each input object except for a root object, another input object as a parent for said input object (par 57: “the import module 202 can be configured to generate a profile 210 for the imported software distribution 204. The profile 210 can be configured to associate the software distribution 204 with the located configuration template 208"), generating (130) the configuration file (12) according to the hierarch of the
input objects (par 58: “the cobbler server 102 can retrieve the configuration
template 208 associated with the profile 210 in order to generate a configuration
file"). DEHAAN MICHAEL PAUL did not specifically detail the aspects of “generating a configuration file for a software distribution not for an automation tool” and “generating a profile for the software distribution not a hierarchy of objects” as recited in the instant claim 1. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the object for which the configuration is generated has no influence on the generation method. Thus, using a method
far generating a configuration without regarding the type of object for which it is
generated would have resulted with the same generation method. Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that every flat configuration file represents actually an implicit hierarchy of objects. Therefore, since no special features defining said hierarchy are disclosed, the
profile of DEHAAN MICHAEL PAUL represents implicitly a hierarchy of objects. A hierarchy of objects is merely a linked list and represents one of several straightforward possibilities which the skilled person would select, depending on the circumstances, without exercising inventive skill, in order to solve the problem of organizing information.

Regarding claim 14, (DEHAAN MICHAEL PAUL US 2010/058330 A1 disclose “electronic generation device for generating at least one configuration file for an automation tool in order to configure the automation tool, the electronic generation device comprising: a reception module configured for receiving an automation tool type (par. 55: "the import module 202 can be configured to determine a type for the software distribution 204"), a selection module configured for selecting, according to the automation tool type, a predetermined configuration file model from a group of predetermined configuration file models, each predetermined configuration file model being associated to a respective automation tool, each predetermined configuration file model comprising a plurality of input objects, (par 56: "In embodiments, once determined, the import module can be configured to locate a configuration template that matches the type of the software distribution."), a determination module (120) configured for determining a hierarchy of the input objects from the predetermined configuration file model, the hierarchy defining, for each input object except for a root object, another input object as a parent for said input object (par 57: “the import module 202 can be configured to generate a profile 210 for the imported software distribution 204. The profile 210 can be configured to associate the software distribution 204 with the located configuration template 208"), a generation module (130) configured for generating the configuration file (12) according to the hierarchy of the input objects (par 58: “the cobbler server 102 can retrieve the configuration template 208 associated with the profile 210 in order to generate a configuration file"). DEHAAN MICHAEL PAUL did not specifically detail the aspects of “generating a configuration file for a software distribution not for an automation tool” and “generating a profile for the software distribution not a hierarchy of objects” as recited in the instant claim 14. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the object for which the configuration is generated has no influence on the generation method. Thus, using a method far generating a configuration without regarding the type of object for which it is
generated would have resulted with the same generation method. Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that every flat configuration file represents actually an implicit hierarchy of objects. Therefore, since no special features defining said hierarchy are disclosed, the
profile of DEHAAN MICHAEL PAUL represents implicitly a hierarchy of objects. A hierarchy of objects is merely a linked list and represents one of several straightforward possibilities which the skilled person would select, depending on the circumstances, without exercising inventive skill, in order to solve the problem of organizing information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
August 10, 2022